DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed August 24, 2022 have been fully considered, but are moot as the new prior art rejections below are necessitated by the amendments to claims 1-5, 7, and 15-19. It is noted that applicant argues that the cited references fails to teach or suggest the CMP system comprising a processor to receive first and second signals as claimed.
The prior art of Doughty et al (US 2016/0082566) teaches wafer slip detection during CMP processing. According to [0026] imaging device 102 images of the polishing pad 108 can be used to detect whether or not wafer slip has occurred. According to [0026] the image characteristics are for example grayscale or RGB color pixel values. Signals 120 and 122 are interpreted as first and second signals see [0028]. See also [0036] signal 210 and signal 212. The first and second signal are used to indicate wafer slip. Note that the prior art of Doughty et al does teach the comparison the signals see [0026] – [0043]. The images are taken at a steady-stage condition (when no wafer slip is occurring). See Fig. 3 of Doughty et al which teaches the step of obtaining a plurality of slip sensor values see steps 304, 306, and 308. The expected values are considered when correlating the images takes during CMP with the reference image.
The prior art of Doughty et al fails to teach that the first signal is received over a defined length of time. 
The prior art of Chen (US 2005/0118839) was introduced to teach the steps of receiving the first signal over a defined length of time.  See [0018], [0019], and [0037] of Chen.
	Claim 20 was introduced and recites that all motion of components of the CMP system stop in response to the detection of wafer slip. See [0028] of Doughty where it is stated that the CMP process will stop and will include the stopping of rotation of the platen (rotation table 106) and the wafer carrier 110 by the CMP controller 112.

Claim Interpretation
	The term processor as recited in claims 1-5, 7, and 15-20 is interpreted as part of controller 165 see [0083] of the original specification. Therein it is recited that the one or more processors should be interpreted as excluding other computer components and may possibly include such components as memory, input/output devices, and/or network interfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al (US 2016/0082566) in view of Chen (US 2005/0118839).
The prior art of Doughty et al teaches a wafer slip detection during CMP processing.
Regarding claim 1:	Doughty discloses a chemical mechanical planarization (CMP) system, comprising: 
 a carrier 110 configured to retain a substrate (page 2, para [0024])
 a platen 106 supporting a polishing pad 108 (page 2, para [0024], fig. 1A)
a wafer slip detection apparatus 100 comprises an imaging device 102/104 configured to receive the image of the polishing pad 103 to detect a wafer slip (page 2-3, para [0026]-[0028], fig. 1A), which reads on a slip sensor configured to receive the image of the polishing pad
 a control signal unit 208/processor (page 3, para [0029]) configured to: 
receive the signal from the image device 102/104/the slip sensor (page 3, para [0035]-[0036])
store/calibrate a threshold correlation factor/steady-state value of the signal when the CMP system is in a non-wafer slip event/in a steady-state condition (page 3, para [0030]-[0032])
compare the signal received from the image device 102/104/ the slip sensor to the stored/calibrated steady-state value during CMP polishing (page 3, para [0032]-[0033])
 and detect wafer slip in response to the signal received from the image device 102/104/slip sensor during the CMP polishing differing from the calibrated steady-state value by more than a threshold value (page 3, para [0034], [0035]-[0036], figs 2, 3)
According to [0026] imaging device 102 images of the polishing pad 108 can be used to detect whether or not wafer slip has occurred. According to [0026] the image characteristics are for example grayscale or RGB color pixel values. Signals 120 and 122 are interpreted as first and second signals see [0028]. See also [0036] signal 210 and signal 212. The first and second signal are used to indicate wafer slip. Note that the prior art of Doughty et al does teach the comparison the signals see [0026] – [0043]. The images are taken at a steady-stage condition (when no wafer slip is occurring). See Fig. 3 of Doughty et al which teaches the step of obtaining a plurality of slip sensor values see steps 304, 306, and 308. The expected values are considered when correlating the images takes during CMP with the reference image.
The prior art of Doughty et al fails to teach that the first signal is received over a defined length of time. 
The prior art of Chen teaches an apparatus for controlling the CMP process based on the detecting and mapping in two dimensions the thermal image of the polishing pad during CMP. See the abstract of Chen which teaches the analysis of the thermal image of the polishing pad allows real time endpoint detection of the CMP process and real time adjustment of the process parameters. The analysis of Chen includes the steps of receiving the first signal over a defined length of time.  See [0018], [0019], [0036]and [0037] of Chen. The motivation to incorporate the teaching of Chen into the apparatus and method of Doughty et al is that it enhances real time adjustment of the polishing process by analyzing data along the length of the polishing pad over time during the CMP process.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to analyze thermal imaging of the polishing pad of Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Chen.

Regarding claim 2, Chen teaches in [0012] that reflectance of the polishing pad is known.

 	Regarding claim 3, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to recalibrate the threshold correlation factor/steady-state value in real-time based on the signal received from the slip sensor during CMP polishing (page 3, para [0031]-[0032], figs. 2-3).

Regarding claim 4, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to determine that the CMP system is in the steady-state condition (non-slip wafer event see [0026] based on rotation of the platen 106.

Regarding claim 5, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to stop all motion of components of the CMP system in response to detecting the wafer slip (page 3, para 0036-0037)

Regarding claim 7,	The features of claim 1 are set forth above. See Chen wherein the defined length of time allows the slip sensor to measure each portion of the polishing pad that will be measured by the slip sensor during the CMP polishing. See [0018], [0019], [0036]and [0037] of Chen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the control signal unit/processor in Doughty with the teachings of Chen to read the signal from the slip sensor over a defined length of time to improve the analyze and consequentially the process control of the CMP system.

Regarding claim 15,     Doughty discloses a chemical mechanical planarization (CMP) system, comprising: 
     a carrier 110 configured to retain a substrate (page 2, para [0024])
    a platen 106 supporting a polishing pad 108 (page 2, para [0024], fig. 1A)
  an imaging device 102/104 configured to receive the image of the polishing pad 103 to detect a wafer slip (page 2-3, para [0026]-[0028], fig. 1A), which reads on a slip sensor configured to receive the image of the polishing pad
    a control signal unit 208/a processor (page 3, para [0029]) configured to: 
   receive the signal from the image device 102/104/the slip sensor (page 3, para [0035]-[0036])
   compare the signal received from the image device 102/104/ the slip sensor to the stored threshold correlation factor/value during CMP polishing (page 3, para [0032]-[0033])
 and detect wafer slip in response to the signal received from the image device 102/104/slip sensor during the CMP polishing differing from the threshold correlation factor value by more than a threshold value (page 3, para [0034], [0035]-[0036], figs 2, 3)
 The prior art of Doughty et al fails to teach that the first signal is received over a defined length of time. 
The prior art of Chen teaches an apparatus for controlling the CMP process based on the detecting and mapping in two dimensions the thermal image of the polishing pad during CMP. See the abstract of Chen which teaches the analysis of the thermal image of the polishing pad allows real time endpoint detection of the CMP process and real time adjustment of the process parameters. The analysis of Chen includes the steps of receiving the first signal over a defined length of time.  See [0018], [0019], [0036]and [0037] of Chen. 	
 The motivation to incorporate the teaching of Chen into the apparatus and method of Doughty et al is that it enhances real time adjustment of the polishing process by analyzing data along the length of the polishing pad over time during the CMP process.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to analyze thermal imaging of the polishing pad of Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Chen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to measure a reflectance of the surface of the polishing pad / to generate a signal indicative of a characteristic of a surface of the polishing pad as a slip sensor in Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Chen.

  Regarding claim 16, Chen teaches in [0012] that reflectance of the polishing pad is known.

Regarding claim 17, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to recalibrate the threshold correlation factor/steady-state value in real-time based on the signal received from the slip sensor during CMP polishing (page 3, para [0031]-[0032], figs. 2-3).

Regarding claim 18, the modified reference of Doughty would have disclosed that the control signal unit 208/processor configured to stop all motion of components of the CMP system in response to detecting the wafer slip (page 3, para 0036-0037).

Regarding claim 19, See Fig 6 and [0037] of Chen which teaches the length of time and each portion of the pad is part of the analysis of the polishing pad. The motivation to incorporate the teaching of Chen into the apparatus and method of Doughty et al is that it enhances real time adjustment of the polishing process by analyzing data along the length of the polishing pad over time during the CMP process.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to analyze thermal imaging of the polishing pad of Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Chen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed an optical sensor configured to measure a reflectance of the surface of the polishing pad / to generate a signal indicative of a characteristic of a surface of the polishing pad as a slip sensor in Doughty’s chemical mechanical planarization (CMP) system to promptly detect an unsteady state of the surface properties of the polishing pad in order to minimize any semiconductor device fabrication failure owing to a CMP performance as taught in Chen.

Regarding claim 20, See [0028] of Doughty where it is stated that the CMP process will stop and will include the stopping of rotation of the platen (rotation table 106) and the wafer carrier 110 by the CMP controller/processor 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaki et al (US 2017/0173756) teaches a polishing apparatus using pressure sensors to detect if the wafer has slipped out. 
Meloni et al (US 6,991, 514) teaches optical closed-loop control system analyzing real-time spectral reflectometry data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716